Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 9th day of November
2005 and is made effective as of the 11th day of August, 2005 (the “Effective
Date”), by and between Answerthink, Inc., a Florida corporation (the “Company”),
and Grant Fitzwilliam (the “Executive”).

 

WHEREAS, the Company and the Executive have entered into that certain Employment
Agreement dated as of July 22, 1997, as amended (the “ 1997 Employment
Agreement”);

 

WHEREAS, the Company and the Executive desire to amend and restate the 1997
Employment Agreement in its entirety and declare the 1997 Employment Agreement
null and void; and

 

WHEREAS, Executive desires to be employed by the Company, on the terms and
conditions set forth herein from and after the Effective Date; and

 

WHEREAS, the duly authorized Compensation Committee of the board of directors of
the Company (the “Board”) has approved and authorized the entry into this
Agreement with the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
hereof and in the position and with the duties set forth in Section 3 hereof.
Terms used herein with initial capitalization are defined in Section 21 below.

 

2. Term. The initial term of employment under this Agreement shall be for a
three-year period commencing on the Effective Date (the “Initial Term”). The
term of employment shall be automatically renewed for an additional consecutive
12-month period (the “Extended Term”) as of the first and every subsequent
anniversary of the Effective Date, unless and until either party provides
written notice to the other party in accordance with Section 11 hereof not less
than 90 days before such anniversary date that such party is terminating the
term of employment under this Agreement, which termination shall be effective as
of the end of such Initial Term or Extended Term, as the case may be, or until
such term of employment is otherwise terminated as hereinafter set forth. Such
Initial Term and all such Extended Terms are collectively referred to herein as
the “Employment Period.” The parties’ obligations under Sections 7, 9 and 10
hereof shall survive the expiration or termination of the Employment Period.

 

3. Position and Duties. The Executive shall serve as Executive Vice President,
Chief Financial Officer of the Company during the Employment Period. As the
Executive Vice



--------------------------------------------------------------------------------

President, Chief Financial Officer of the Company, the Executive shall render
executive, policy and other management services to the Company of the type
customarily performed by persons serving in a similar officer capacity. The
Executive shall report to the Chief Executive Officer of the Company, except as
otherwise determined by the Chief Executive Officer or the Board. The Executive
shall also perform such duties as the Chief Executive Officer or the Board may
from time to time reasonably determine and assign to the Executive. During the
Employment Period, there shall be no material change in the duties and
responsibilities of the Executive from those previously in effect, other than as
provided herein, unless the parties otherwise agree in writing. The Executive
shall devote the Executive’s reasonable best efforts and substantially full
business time to the performance of the Executive’s duties and the advancement
of the business and affairs of the Company.

 

4. Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company, except as otherwise agreed by the Executive and the Company and except
for reasonable travel on Company business. If the Executive is required to
relocate his place of employment to a location more than 50 miles from his
location as of the date of this Agreement, the Company shall pay or reimburse
the Executive for the reasonable moving and relocation expenses incurred by him
to establish a personal residence at the new location, including reasonable
traveling and temporary living expenses.

 

5. Compensation.

 

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive an annual base salary (the “Base Salary”), which initially shall be at
the rate of $275,000.00 per year. The Base Salary shall be reviewed no less
frequently than annually and may be increased at the discretion of the Board. If
the Executive’s Base Salary is increased, the increased amount shall be the Base
Salary for the remainder of the Employment Period. The Base Salary shall be
payable biweekly or in such other installments as shall be consistent with the
Company’s payroll procedures.

 

(b) Bonus. During the Employment Period, the Executive may also be eligible to
earn an annual bonus pursuant to a bonus plan adopted by the Board for each
fiscal year.

 

(c) Benefits. During the Employment Period, the Executive will be entitled to
such other benefits approved by the Board and made available to employees.
Nothing contained in this Agreement shall prevent the Company from changing
carriers or from effecting modifications in insurance coverage for the
Executive.

 

(d) Vacation; Holidays. The Executive shall be entitled to all public holidays
observed by the Company and vacation days in accordance with the applicable
vacation policies for senior executives of the Company, which shall be taken at
a reasonable time or times.

 

(e) Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due Executive under this Agreement any
applicable federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.



--------------------------------------------------------------------------------

6. Expenses. The Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder, including the costs of
entertainment, travel, and similar business expenses incurred in the performance
of his duties. The Company shall reimburse the Executive for all such expenses
promptly upon periodic presentation by the Executive of an itemized account of
such expenses.

 

7. Confidentiality; Work Product.

 

(a) Information. The Executive acknowledges that the information, observations
and data obtained by the Executive concerning the business and affairs of the
Company and its Subsidiaries and their predecessors during the course of the
Executive’s performance of services for, or employment with, any of the
foregoing persons (whether or not compensated for such services) are the
property of the Company and its Subsidiaries, including information concerning
acquisition opportunities in or reasonably related to the business or industry
of the Company or its Subsidiaries of which the Executive becomes aware during
such period. Therefore, the Executive agrees that he will not at any time
(whether during or after the Employment Period) disclose to any unauthorized
person or, directly or indirectly, use for the Executive’s own account, any of
such information, observations or data without the Board’s consent, unless and
to the extent that the aforementioned matters become generally known to and
available for use by the public other than as a direct or indirect result of the
Executive’s acts or omissions to act or the acts or omissions to act of other
senior or junior management employees of the Company and its Subsidiaries. The
Executive agrees to deliver to the Company at the termination of the Executive’s
employment, or at any other time the Company may request in writing (whether
during or after the Employment Period), all memoranda, notes, plans, records,
reports and other documents, regardless of the format or media (and copies
thereof), relating to the business of the Company and its Subsidiaries and their
predecessors (including, without limitation, all acquisition prospects, lists
and contact information) which the Executive may then possess or have under the
Executive’s control.

 

(b) Inventions and Patents. The Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) that
relate to the actual or anticipated business, research and development or
existing or future products or services of the Company or its Subsidiaries that
are conceived, developed, made or reduced to practice by the Executive while
employed by the Company or any of its predecessors (“Work Product”) belong to
the Company and the Executive hereby assigns, and agrees to assign, all of the
above to the Company. Any copyrightable work prepared in whole or in part by the
Executive in the course of the Executive’s work for any of the foregoing
entities shall be deemed a “work made for hire” under the copyright laws, and
the Company shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” the Executive hereby assigns
and agrees to assign to Company all right, title and interest, including without
limitation, copyright in and to such copyrightable work. The Executive shall
promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm the Company’s ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).



--------------------------------------------------------------------------------

(c) Enforcement. The Executive acknowledges that the restrictions contained in
Section 7(a) hereof are reasonable and necessary, in view of the nature of the
Company’s business, in order to protect the legitimate interests of the Company,
and that any violation thereof would result in irreparable injury to the
Company. Therefore, the Executive agrees that in the event of a breach or
threatened breach by the Executive of the provisions of Section 7(a) hereof, the
Company shall be entitled to obtain from any court of competent jurisdiction,
preliminary or permanent injunctive relief restraining the Executive from
disclosing or using any such confidential information. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including, without limitation,
recovery of damages from the Executive.

 

8. Termination of Employment.

 

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period without any breach of this Agreement
only under the following circumstances:

 

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

 

(ii) By the Company. The Company may terminate the Executive’s employment:

 

(A) If the Executive shall have been unable to perform all of the Executive’s
duties hereunder by reason of illness, physical or mental disability or other
similar incapacity, which inability shall continue for more than three
consecutive months; or

 

(B) For Cause; or

 

(iii) By the Executive. The Executive may terminate employment for Good Reason.

 

(b) Termination. Any termination of the Executive’s employment by the Company or
the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination.

 

9. Compensation Upon Termination.

 

(a) Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, the Company shall pay to the
Executive’s estate, or as may be directed by the legal representatives of such
estate, the Executive’s full Base



--------------------------------------------------------------------------------

Salary through the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits or under any bonus or incentive compensation plan or program
of the Company pursuant to Sections 5(b) and (c) hereof, at the time such
payments are due, and the Company shall have no further obligations to the
Executive under this Agreement.

 

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s disability pursuant to
Section 8(a)(ii)(A) hereof, the Company shall pay the Executive the Executive’s
full Base Salary through the Date of Termination and all other unpaid amounts,
if any, to which the Executive is entitled as of the Date of Termination in
connection with any fringe benefits or under any bonus or incentive compensation
plan of program of the Company pursuant to Sections 5(b) and (c) hereof, at the
time such payments are due, and the Company shall have no further obligations to
the Executive under this Agreement; provided, that payments so made to the
Executive during any period that the Executive is unable to perform all of the
Executive’s duties hereunder by reason of illness, physical or mental illness or
other similar incapacity shall be reduced by the sum of the amounts, if any,
payable to the Executive at or prior to the time of any such payment under
disability benefit plans of the Company and which amounts were not previously
applied to reduce any such payment.

 

(c) By the Company with Cause or by the Executive without Good Reason.

 

If the Company terminates the Executive’s employment during the Employment
Period for Cause pursuant to Section 8(a)(ii)(B) hereof or if the Executive
voluntarily terminates the Executive’s employment during the Employment Period
other than for Good Reason, the Company shall pay the Executive the Executive’s
full Base Salary through the Date of Termination and all other unpaid amounts,
if any, to which Executive is entitled as of the Date of Termination in
connection with any fringe benefits or under any bonus or incentive compensation
plan or program of the Company pursuant to Sections 5(b) and (c) hereof, at the
time such payments are due, and the Company shall have no further obligations to
the Executive under this Agreement.

 

(d) By the Company without Cause or by the Executive for Good Reason.

 

If the Company terminates the Executive’s employment during the Employment
Period other than for Cause, disability or death pursuant to Section 8(a)(i) or
(ii) hereof, or the Executive terminates his employment during the Employment
Period for Good Reason pursuant to Section 8(a)(iii) hereof, the Company shall
pay the Executive (A) the Executive’s full Base Salary through the Date of
Termination and all other unpaid amounts, if any, to which the Executive is
entitled as of the Date of Termination in connection with any fringe benefits or
under any bonus or incentive compensation plan or program of the Company
pursuant to Sections 5(b) and (c) hereof, at the time such payments are due; and

 

(B) subject to Sections 9(e) and 9(f) hereof:

 

(i) No Change of Control. Except as provided in Section 9(d)(ii) hereof, during
the six-month period commencing on the Date of Termination (the “Initial
Period”), the Company shall pay the Executive an aggregate amount equal to
Executive’s Base Salary, payable in equal installments on the Company’s regular



--------------------------------------------------------------------------------

salary payment dates, and any other amounts that would have been payable to or
on behalf of the Executive under Section 5(c) hereof (the “Severance Payments”).
In addition, the Company shall have the option, by delivering written notice to
the Executive in accordance with Section 11 hereof within 90 days after the Date
of Termination, to extend the severance period to the first anniversary of the
Date of Termination (the “Extended Period”). During the Extended Period, the
Company will continue to make Severance Payments at the same annual rate to the
Executive. Notwithstanding the foregoing and without in any way modifying the
provisions of Sections 7 and 10 hereof, from and after the first date that
Executive becomes employed with another Person or provides services as a
consultant or other self-employed individual, the Company, at its option, may
eliminate or otherwise reduce the amount of Severance Payments otherwise
required to be made pursuant to this Section 9(d)(i) to the extent of the
compensation and benefits received by the Executive from such other employment
or self-employment; or

 

(ii) Change of Control. If such termination is in anticipation of, in connection
with or within one year after the date of a Change of Control, the Company shall
pay the Executive an aggregate amount equal to Executive’s Base Salary, payable
in equal installments on the Company’s regular salary payment dates, and any
other amounts that would have been payable to or on behalf of the Executive
under Section 5(c) hereof (the “Severance Payments”) from the Date of
Termination through the first anniversary of the Date of Termination at the time
such payments would otherwise have been due in accordance with the Company’s
normal payroll practices, and the Company shall have no further obligations to
the Executive under this Agreement. In addition, in such event, the Executive’s
rights with respect to stock options, shares of restricted stock and restricted
stock units previously granted by the Company, deferred and incentive
compensation or bonus amounts awarded by the Company and other contingent or
deferred compensation awards or grants made by the Company, or otherwise made in
connection with the Executive’s employment hereunder, shall be fully vested and
nonforfeitable as of the Date of Termination, except to the extent inconsistent
with the terms of any such plan or arrangement that is intended to qualify under
Section 401(a) or 423 of the Code. For purposes of Section 10 hereof, the
“Initial Period” shall be the first 24 months following the Date of Termination.

 

(e) Parachute Limitations. Notwithstanding any other provision of this Agreement
or of any other agreement, contract or understanding heretofore or hereafter
entered into by the Executive with the Company or any subsidiary or affiliate
thereof, except an agreement, contract or understanding hereafter entered into
that expressly modifies or excludes application of this Section 9(e) (the “Other
Agreements”), and notwithstanding any formal or informal plan or other
arrangement heretofore or hereafter adopted by the Company (or any subsidiary or
affiliate thereof) for the direct or indirect compensation of the Executive
(including groups or classes of participants or beneficiaries of which the
Executive is a member), whether or not such compensation is deferred, is in
cash, or is in the form of a benefit to or for the Executive (a “Benefit Plan”),
if the Executive is a “disqualified individual” (as defined in Section 280G(c)
of the Internal Revenue Code of 1986, as amended (the “Code”)), the Executive
shall not have any right to receive any



--------------------------------------------------------------------------------

payment or benefit under this Agreement, any Other Agreement or any Benefit Plan
(i) to the extent that such payment or benefit, taking into account all other
rights, payments or benefits to or for the Executive under this Agreement, all
Other Agreements and all Benefit Plans, would cause any payment or benefit to
the Executive under this Agreement, any Other Agreement or any Benefit Plan to
be considered a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code as then in effect (a “Parachute Payment”) and (ii) if, as a result of
receiving a Parachute Payment, the aggregate after-tax amount received by the
Executive under this Agreement, all Other Agreements and all Benefit Plans would
be less than the maximum after-tax amount that could be received by the
Executive without causing any such payment or benefit to be considered a
Parachute Payment. In the event that the receipt of any such payment or benefit
under this Agreement, any Other Agreement or any Benefit Plan would cause the
Executive to be considered to have received a Parachute Payment that would have
the adverse after-tax effect described in clause (ii) of the preceding sentence,
then the Executive shall have the right, in the Executive’s sole discretion, to
designate those rights, payments or benefits under this Agreement, any Other
Agreement and any Benefit Plan that should be reduced or eliminated so as to
avoid having the payment or benefit to the Executive under this Agreement be
deemed to be a Parachute Payment.

 

(f) Mitigation. The Company’s obligation to continue to provide the Executive
with benefits pursuant to Section 9(d)(i) or (ii) above shall cease if the
Executive becomes eligible to participate in benefits substantially similar to
those provided under this Agreement as a result of the Executive’s subsequent
employment during the period that the Executive is entitled to receive Severance
Payments.

 

(g) Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination by the Company without Cause or by
the Executive for Good Reason shall be extremely difficult or impossible to
establish or prove, and agree that the Severance Payments shall constitute
liquidated damages for any breach of this Agreement by the Company through the
Date of Termination. The Executive agrees that, except for such other payments
and benefits to which the Executive may be entitled as expressly provided by the
terms of this Agreement or any applicable Benefit Plan, such liquidated damages
shall be in lieu of all other claims that the Executive may make by reason of
termination of his employment or any such breach of this Agreement and that, as
a condition to receiving the Severance Payments, the Executive will execute a
release of claims in a form reasonably satisfactory to the Company.

 

10. Noncompetition and Nonsolicitation.

 

(a) Noncompetition. The Executive acknowledges that in the course of his
employment with the Company and its Subsidiaries and their predecessors, he has
and will continue to become familiar with the trade secrets of, and other
confidential information concerning, the Company and its Subsidiaries, that the
Executive’s services will be of special, unique and extraordinary value to the
Company and its Subsidiaries and that the Company’s ability to accomplish its
purposes and to successfully pursue its business plan and compete in the
marketplace depend substantially on the skills and expertise of the Executive.
Therefore, and in further consideration of the compensation being paid to the



--------------------------------------------------------------------------------

Executive hereunder, the Executive agrees that, during the Employment Period and
any Initial Period or Extended Period, so long as Severance Payments are being
made or during any portion of the Initial or Extended Period that Severance
Payments are not required to be made pursuant to the last sentence of
Section 9(d)(i) hereof (the “Noncompete Period”), he shall not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in any business competing with the businesses of
the Company, its Subsidiaries, or any business in which the Company or its
Subsidiaries has commenced negotiations or has requested and received
information relating to the acquisition of such business within eighteen months
prior to the termination of the Executive’s employment with the Company, in any
country where the Company, its Subsidiaries, or other aforementioned business
conducts business.

 

(b) Nonsolicitation. During the Employment Period and for two years following
the Date of Termination, the Executive shall not directly or indirectly through
another entity (i) induce or attempt to induce any employee of the Company or
any Subsidiary to leave the employ of the Company or such Subsidiary, or in any
way willfully interfere with the relationship between the Company or any
Subsidiary and any employee thereof, (ii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company or any
Subsidiary to cease doing business with the Company or such Subsidiary, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any Subsidiary or
(iii) initiate or engage in any discussions regarding an acquisition of, or the
Executive’s employment (whether as an employee, an independent contractor or
otherwise) by, any businesses in which the Company or any of its Subsidiaries
has entertained discussions or has requested and received information relating
to the acquisition of such business by the Company or its Subsidiaries upon or
within the 18-month prior to the Date of Termination.

 

(c) Enforcement. If, at the time of enforcement of this Section 10, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. Because the Executive’s services are unique and because the
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of any provision of
this Agreement. Therefore, in the event a breach or threatened breach by the
Executive of any provision of this Agreement, the Company may, in addition to
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).

 

11. Notices. All notices, demands, requests or other communication required or
permitted to be given or made hereunder shall be in writing and shall be
delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:



--------------------------------------------------------------------------------

(a) If to the Company: Ted Fernandez, Chief Executive Officer, Answerthink, Inc.
1001 Brickell Bay Drive, Suite 3000, Miami, FL 33131. Copy to: Corporate
Counsel.

 

(b) If to the Executive: Grant Fitzwilliam, 2856 NE 26 Street, Fort Lauderdale,
Florida 33305.

 

or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of such delivery) or at such time as delivery
is refused by the addressee upon presentation.

 

12. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

 

13. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9 and 10 hereof shall survive the termination
of employment of the Executive. In addition, all obligations of the Company to
make payments hereunder shall survive any termination of this Agreement on the
terms and conditions set forth herein.

 

14. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets of the Company or similar reorganization of a
successor corporation.

 

15. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

 

16. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto. Neither
the waiver by either of the parties hereto of a breach of or a default under any
of the provisions of this Agreement, nor the failure of either of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder.

 

17. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.



--------------------------------------------------------------------------------

18. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Florida (but not including
the choice of law rules thereof).

 

19. Entire Agreement; 1997 Employment Agreement Amended. By mutual consent,
effective as of the Effective Date, the parties hereby declare the 1997
Employment Agreement null and void and of no further force or effect. This
Agreement constitutes the entire agreement between the parties respecting the
employment of Executive, there being no representations, warranties or
commitments except as set forth herein.

 

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

 

21. IRC Section 409A Savings Clause. If any provision of this Agreement
contravenes any regulations or guidance promulgated under Section 409A of the
Code, the Company may reform this Agreement or any provision hereof to maintain
to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.

 

22. Definitions.

 

“Agreement” means this Employment Agreement.

 

“Base Salary” is defined in Section 5(a) above.

 

“Beneficial Owner” means a beneficial owner within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended.

 

“Benefit Plan” is defined in Section 9(e) above.

 

“Board” means the board of directors of the Company.

 

“Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company or any of its Subsidiaries or any of their
customers or suppliers, (ii) conduct tending to bring the Company or any of its
Subsidiaries into substantial public disgrace or disrepute, (iii) substantial
and repeated failure to perform duties of the office held by the Executive as
reasonably directed by the Board, and such failure is not cured within 30 days
after the Executive receives notice thereof from the Board, (iv) gross
negligence or willful misconduct with respect to the Company or any of its
Subsidiaries or (v) any breach of Section 7 or 10 of this Agreement.

 

“Change in Control” means (A) any Person, other than any Person who is a
Beneficial Owner of the Company’s securities before the Offering Date, becomes,
after the Offering Date, the beneficial owner, directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then



--------------------------------------------------------------------------------

outstanding securities; (B) during any two-year period, individuals who at the
beginning of such period constitute the Board (including, for this purpose, any
director who after the beginning of such period filled a vacancy on the Board
caused by the resignation, mandatory retirement, death, or disability of a
director and whose election or appointment was approved by a vote of at least
two-thirds of the directors then in office who were directors at the beginning
of such period) cease for any reason to constitute a majority thereof;
(C) notwithstanding clauses (A) or (E) of this paragraph, the Company
consummates a merger or consolidation of the Company with or into another
corporation, the result of which is that the Persons who were stockholders of
the Company at the time of the execution of the agreement to merge or
consolidate own less than 80% of the total equity of the corporation surviving
or resulting from the merger or consolidation or of a corporation owning,
directly or indirectly, 100% of the total equity of such surviving or resulting
corporation; or (D) the sale in one or a series of transactions of all or
substantially all of the assets of the Company; (E) any Person has commenced a
tender or exchange offer, or entered into an agreement or received an option to
acquire beneficial ownership of 40% or more of the total number of voting shares
of the Company, unless the Board has made a determination that such action does
not constitute and will not constitute a material change in the Persons having
control of the Company; or (F) there is a change of control in the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act other than in
circumstances specifically covered by clauses (A) through (E) above.

 

“Code” is defined in Section 9(e) above.

 

“Company” means Answerthink, Inc. and its successors and assigns.

 

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s disability
pursuant to Section 8(a)(ii)(A) hereof, 30 days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such 30-day period; (iii) if the
Executive’s employment is terminated by the Company for Cause pursuant to
Section 8(a)(ii)(B) hereof or by the Executive for Good Reason pursuant to
Section 8(a)(iii) hereof, the date specified in the Notice of Termination; or
(iv) if the Executive’s employment is terminated during the Employment Period
other than pursuant to Section 8(a), the date on which Notice of Termination is
given.

 

“Employment Period” is defined in Section 2 above.

 

“Executive” means Grant M. Fitzwilliam.

 

“Extended Period” is defined in Section 9(d)(i) above.

 

“Extended Term” is defined in Section 2 above.



--------------------------------------------------------------------------------

“Good Reason” means (i) the Company’s failure to perform or observe any of the
material terms or provisions of this Agreement, and the continued failure of the
Company to cure such default within 30 days after written demand for performance
has been given to the Company by the Executive, which demand shall describe
specifically the nature of such alleged failure to perform or observe such
material terms or provisions; or (ii) a material reduction in the scope of the
Executive’s responsibilities and duties.

 

“Initial Period” is defined in Section 9(d) above.

 

“Initial Term” is defined in Section 2 above.

 

“Noncompete Period” is defined in Section 10(a) above.

 

“Notice of Termination” is defined in Section 8(b) above.

 

“Offering Date” means the date of the completion of an initial public offering
of the Company’s Common Stock.

 

“Other Agreements” is defined in Section 9(e) above.

 

“Parachute Payment” is defined in Section 9(e) above.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Severance Payments” is defined in Section 9(d) above.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

“Work Product” is defined in Section 7(b) above.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

ANSWERTHINK, INC.

By:      /s/ Ted A. Fernandez

Name:    Ted A. Fernandez

Title:      Chairman of the Board and Chief Executive Officer



--------------------------------------------------------------------------------

THE EXECUTIVE:

 

/s/ Grant M. Fitzwilliam

--------------------------------------------------------------------------------

Grant M. Fitzwilliam